—In an action to recover damages for, inter alia, legal malpractice and fraud, the defendant Peter B. Reiss appeals, as limited by his notice of appeal and brief, from so much of an order of the Supreme Court, Queens County (Leviss, J.), dated April 19, 1993, as denied his motion to dismiss the complaint insofar as it is asserted against him.
Ordered that the order is affirmed insofar as appealed from, with costs.
We find that the Supreme Court properly denied the appellant’s motion pursuant to CPLR 3211 (a) (1) because the documentary evidence that was submitted by the appellant does not conclusively dispose of the plaintiffs claim against him (see, Mest Mgt. Corp. v Double M Mgt. Co., 199 AD2d 479, 480; Sammarco Garden Ctr. v Sammarco, 173 AD2d 456). Additionally, the Supreme Court properly denied the appellant’s motion pursuant to CPLR 3211 (a) (7) because the complaint sufficiently states a cause of action to recover damages for fraud (see, Guggenheimer v Ginzburg, 43 NY2d 268, 275; Weiss v Cuddy & Feder, 200 AD2d 665, 666-667; Sopesis Constr. v Solomon, 199 AD2d 491, 492-493). Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.